Exhibit 10.2
JOINT CANCELLATION DIRECTION AND RELEASE
     THIS JOINT CANCELLATION DIRECTION AND RELEASE, dated as of September 3,
2009 (this “Cancellation Direction”) is entered into by and among PVF CAPITAL
CORP. (the “Company”), PVF CAPITAL TRUST I (the “Trust”) and The Bank of New
York Mellon Trust Company, National Association, (as successor to JPMorgan Chase
Bank) (“BNYM”), not in its individual capacity, but solely as Institutional
Trustee (as defined in the Trust Agreement described below) and as Trustee (as
defined in the Indenture described below).
     WHEREAS, the Company and BNYM have entered into that certain Junior
Subordinated Indenture dated as of June 29, 2004 (as amended and supplemented,
the “Indenture”) pursuant to which the Company’s junior subordinated debt
securities (the “Debt Securities”) were issued to the Trust;
     WHEREAS, the Company as sponsor, BNY Mellon Trust of Delaware (successor to
Chase Bank USA, National Association), the administrators and BNYM have entered
into that certain Amended and Restated Trust Agreement dated as of June 29, 2004
(as amended and supplemented, the “Trust Agreement”) pursuant to which the Trust
issued Capital Securities and Common Securities (as such terms are defined in
the Trust Agreement);
     WHEREAS, pursuant to an Exchange Agreement dated as of September 1, 2009
(the “Exchange Agreement”) between the Company, Cohen & Company Financial
Management, LLC, and Alesco Preferred Funding IV, Ltd. (“Alesco”), Alesco has
agreed to exchange $10,000,000 liquidation amount of Capital Securities (as
defined in the Trust Agreement) as held by Alesco in exchange for delivery, by
the Company, of securities and other consideration to Alesco as agreed to in the
Exchange Agreement (collectively, the “Exchange”);
     WHEREAS, pursuant to Section 6.6 of the Trust Agreement, the
Administrators, at any time may deliver Common Securities and Capital Securities
to the Institutional Trustee for cancellation. Pursuant to Section 2.09 of the
Indenture, under certain circumstances the Company is entitled to surrender Debt
Securities (as defined in the Indentures) held by it to the Trustee for
cancellation;
     WHEREAS, the Exchange occurred on September 3, 2009;
     WHEREAS, following the Exchange, the Company, as beneficial and legal owner
of $10,000,000 aggregate liquidation amount of the Capital Securities and
$310,000 aggregate liquidation amount of the Common Securities, and the Trust,
each desire that all of the Capital Securities be cancelled, and that all of the
Common Securities and that all of the Debt Securities (equal to $10,310,000
principal amount) be cancelled;
     WHEREAS, each of the Company and the Trust hereby waives (and directs BNYM
as Institutional Trustee under the Trust Agreement and as Trustee under the
Indenture to waive) every applicable condition and prerequisite to the exchange
and cancellation of the above referenced Capital Securities, Common Securities
and Debt Securities;
     WHEREAS, BNYM as Institutional Trustee under the Trust Agreement and as
Trustee under the Indenture, as directed by each of the Company and the Trust,
hereby waives every

 



--------------------------------------------------------------------------------



 



applicable condition and prerequisite for which either the Institutional Trustee
or the Trustee is the intended beneficiary, to the exchange and cancellation of
the above-referenced Capital Securities, Common Securities and Debt Securities;
and
     NOW THEREFORE, the Company, the Trust and the BNYM hereby agree as follows:
     SECTION 1. INCORPORATION BY REFERENCE. Capitalized terms defined or
referenced in this Cancellation Direction and not otherwise defined or
referenced herein are used herein as defined or referenced in the Indenture or
the Trust Agreement.
     SECTION 2. CANCELLATION DIRECTION. By separate correspondence, the Company
shall deliver to the Trustee the Capital Securities and the Common Securities.
Each of the Company and the Trust hereby (a) consents to the cancellation of the
Capital Securities, the Common Securities and the Debt Securities and
(b) directs BNYM to cancel the Capital Securities, the Common Securities and the
Debt Securities. Following cancellation of the Capital Securities, the Common
Securities and the Debt Securities, there will be no Capital Securities or
Common Securities outstanding under the Trust Agreement and no Debt Securities
outstanding under the Indenture.
     SECTION 3. RELEASE. The Company and the Trust hereby release BNYM and agree
to indemnify and hold BNYM (and its affiliates, directors, officers,
stockholders, agents and employees) harmless from any liability, loss, expense,
claim or responsibility of any kind (including the reasonable fees and expenses
of counsel and other experts) in respect of or arising from actions taken (or
not taken) in accordance with this Cancellation Direction, in whatever capacity
BNYM may be acting hereunder.
     SECTION 4. LOST CERTIFICATES. In the event that the Company is unable to
locate the certificate(s) representing the Common Securities, it agrees that it
will cooperate with the BNYM by providing such certifications and indemnities as
may be required by the BNYM to protect BNYM from any liability resulting from
such lost certificate and as may otherwise be requested by BNYM to facilitate
cancellation of the Common Securities.
     SECTION 5. BNYM ACCEPTANCE. BNYM shall not be responsible in any manner
whatsoever for the validity or sufficiency of this Cancellation Direction or the
due execution hereof by any of the parties hereto or for or in respect of the
recitals and statements contained herein, all of which recitals and statements
are made solely by the Company. Anything in this Agreement notwithstanding, in
no event shall BNYM be liable for special, indirect or consequential damages or
losses of any kind whatsoever (including lost profits) even if BNYM has been
advised of such damage or loss and regardless of the form of action.
     SECTION 6. COUNTERPARTS. This Cancellation Direction shall become effective
only upon BNYM’s receipt of a counterpart of this Cancellation Direction duly
executed by the all of the parties hereto. This Cancellation Direction may be
executed in any number of counterparts, each of which shall be deemed to be an
original for all purposes, but such counterparts shall together be deemed to
constitute but one and the same instrument. The executed counterparts may be
delivered by facsimile transmission, which facsimile copies shall be deemed
original copies.

 



--------------------------------------------------------------------------------



 



     SECTION 7. EXPENSES. The Company agrees to promptly pay the reasonable
attorneys’ fees, expenses and disbursements of BNYM in connection with this
Cancellation Direction.
     SECTION 8. GOVERNING LAW. The laws of the State of New York shall govern
this Cancellation Direction without regard to the conflict of law principles
thereof.
     SECTION 9. EXECUTION, DELIVERY AND VALIDITY. The Company and the Trust each
represents and warrants, solely on its own behalf, to BNYM that this
Cancellation Direction has been duly and validly executed and delivered by such
party and constitutes its respective legal, valid and binding obligation,
enforceable against such party in accordance with its terms. Each further
represents that the actions to be taken hereunder are authorized and permitted
under the Indenture and the Trust Agreement, as applicable, and any condition
precedent to taking such actions has been satisfied.
(The remainder of this page is intentionally left blank.)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Cancellation
Direction to be duly executed as of the day and year first above written.

            PVF CAPITAL CORP.
      By:   /s/ Marty E. Adams         Name:   Marty E. Adams        Title:  
Interim CEO        as Company
   

            THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION,
as Institutional Trustee under the Trust Agreement
and as Trustee under the Indenture
      By:   /s/ Bill Marshall       Name:   Bill Marshall       Title:   Vice
President  

            PVF CAPITAL TRUST I
      By:   /s/ John R. Male       Name:   John R. Male       Title:  
Administrator     

                  By:   /s/ C. Keith Swaney       Name:   C. Keith Swaney      
Title:   Administrator   

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
Alesco Preferred Funding IV, Ltd., acknowledges and agrees that the Exchange has
occurred and it has surrendered and forfeited any right, claim, title and
interest in and to the PVF Trust I Capital Securities.

          Alesco Preferred Funding IV, Ltd.
      By:   Cohen & Company Financial Management LLC, as Collateral Manager     
 

          By:   /s/ Samuel Hillier         Samuel Hillier, Director             
 

 